Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 112 rejection is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 7, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 2017/0170255, “Ha”).

Regarding claim 1, Ha anticipates A display device, comprising: an auxiliary substrate, the auxiliary substrate comprising an auxiliary circuit (Figs. 1, 4, [0051], [0053], [0056]-[0057]; display apparatus 100 comprising a flexible film 301 which is an auxiliary substrate comprising a driving IC circuit 302 which is an auxiliary circuit); 
a display substrate disposed on the auxiliary substrate, the display substrate comprising a circuit (Figs. 1, 4, [0051], [0053], [0055]-[0057]; display substrate 201 is disposed on the flexible film 301, the display substrate 201 comprising terminals 207-209 and wirings 210 which is a circuit); 
and a circuit board electrically connected to the auxiliary substrate (Figs. 1, 4, [0051], [0053], [0056]-[0057]; circuit board 400 is electrically connected to the flexible film 301); 
wherein the circuit of the display substrate is electrically connected to the auxiliary circuit through a first conductive via (Figs. 1, 4, [0051], [0053], [0056]-[0057], [0066]; terminals 207-209 and wirings 210 are connected to the driving IC circuit 302 through the via hole 216), 
and the circuit board provides a signal to the auxiliary circuit (Figs. 1, 4, [0051], [0053], [0056]-[0057], [0066]; the circuit board 400 provides a signal to the driving IC circuit 302),
wherein the first conductive via comprises a through hole, a first conductive structure and a second conductive structure (Figs. 1, 4, [0009], [0051], [0053], [0056]-[0057], [0066]; the via hole 216 comprises a hole and a penetration wire in the via hole which is a first conductive structure, and the terminal 213 which is a second conductive structure), 
the first conductive structure is disposed in the through hole (Figs. 1, 4, [0009], [0051], [0053], [0056]-[0057], [0066]; the via hole 216 comprises a hole and a penetration wire 214 in the via hole),
and the second conductive structure is disposed on the first conductive structure and the circuit (Figs. 1, 4, [0009], [0051], [0053], [0056]-[0057], [0065]-[0066]; the terminal 213 is disposed on the penetration wire 214 and the terminals 207-209 and wirings 210.  Examiner’s note: see the Response to Arguments section below regarding Applicant’s allegation that Ha does not anticipate these limitations.).

Regarding claim 2, Ha anticipates The display device as claimed in claim 1, wherein the circuit board is at least partially overlapped with the auxiliary substrate in a normal direction of the display substrate (Figs. 1, 4, [0051], [0053], [0056]-[0057], [0066]; the circuit board 400 is at least partially overlapped with the flexible film 301 in a normal direction of the display substrate 201).

Regarding claim 3, Ha anticipates The display device as claimed in claim 1, further comprising a flexible printed circuit board (Fig. 7, [0051], [0053], [0056]-[0057]; flexible film 301 is a flexible printed circuit board), 
wherein the auxiliary circuit is electrically connected to the circuit board through the flexible printed circuit board (Fig. 7, [0051], [0053], [0056]-[0057]; driving IC circuit 302is electrically connected to the circuit board 400 through the flexible film 301).

Regarding claim 7, Ha anticipates The display device as claimed in claim 1, wherein the display substrate has a first side and the auxiliary substrate has a second side (Fig. 1, [0051], [0053], [0056]-[0057]; the bottom side of the display substrate 201 is a first side and the top side of the flexible film 301 is a second side), 
the first side is adjacent to the second side (Fig. 1, [0051], [0053], [0056]-[0057]; the bottom side of the display substrate 201 which is a first side which is adjacent to the top side of the flexible film 301 which is a second side), 
and a width of the first side is greater than a width of the second side (Fig. 1, [0051], [0053], [0056]-[0057]; a width of the bottom side of the display substrate 201 is greater than a width of the top side of the flexible film 301).

Regarding claim 11, Ha anticipates The display device as claimed in claim 1, wherein the circuit comprises a plurality of signal lines (Figs. 1, 4, [0051], [0053], [0055]-[0057]; the circuit comprises a plurality of wirings 210 which are signal lines which are directly connected to the terminals 207-209 on the top surface of the display substrate 201), 
and a maximum distance between the first conductive structure and an upper surface of the display substrate is greater than a maximum distance between one of the plurality of signal lines and the upper surface of the display substrate (Figs. 1, 4, [0009], [0051], [0053], [0055]-[0057], [0065]-[0066]; the wirings 210 are disposed on the upper surface of the display substrate 201, therefore the maximum distance between the wirings 210 and the upper surface of the display substrate 201 is zero, and the portion of the penetration wire in the via hole 216 has a distance to the upper surface of the display substrate 201 which is greater than zero).

Regarding claim 12, Ha anticipates The display device as claimed in claim 1, wherein the circuit comprises a plurality of signal lines (Figs. 1, 4, [0051], [0053], [0055]-[0057]; the circuit comprises a plurality of wirings 210 which are signal lines), 
and a top surface of the first conductive structure is aligned with a top surface of one of the plurality of signal lines (Figs. 1, 4, [0009], [0051], [0053], [0055]-[0057]; the plurality of wirings 210 which are signal lines which are directly connected to the terminals 207-209 which is aligned with a top surface of the penetration wire in the via hole 216).

Regarding claim 13, Ha anticipates The display device as claimed in claim 1, wherein an area of the auxiliary substrate is different from an area of the display substrate (Figs. 1, 4, [0051], [0053], [0055]-[0057]; an area of the flexible thin film 301 is different from an area of the display substrate 201).

Regarding claim 14, Ha anticipates A display device, comprising: an auxiliary substrate, the auxiliary substrate comprising an auxiliary circuit (Figs. 1, 4, [0051], [0053], [0056]-[0057]; display apparatus 100 comprising a flexible film 301 which is an auxiliary substrate comprising a driving IC circuit 302 which is an auxiliary circuit); 
a display substrate disposed on the auxiliary substrate (Figs. 1, 4, [0051], [0053], [0055]-[0057]; display substrate 201 is disposed on the flexible film 301), 
wherein the display substrate has an upper surface, a lower surface and a side surface, the upper surface is opposite the lower surface, and the side surface is connected to the upper surface and the lower surface (Figs. 1, 4, [0051], [0053], [0055]-[0057]; display substrate 201 has an upper surface, a lower surface, and a side surface, the upper surface is opposite the lower surface, and the side surface is connected to the upper surface and the lower surface.  Examiner’s note: see the Response to Arguments section below regarding Applicant’s allegation that Ha does not anticipate these limitations.), 
and the display substrate comprises a circuit (Figs. 1, 4, [0051], [0053], [0055]-[0057]; display substrate 201 comprising terminals 207-209 and wirings 210 which is a circuit), 
the circuit has a transmission portion and a connection portion connected to the transmission portion (Figs. 1, 4, [0051], [0053], [0055]-[0057]; the wirings 210 is a transmission portion and the terminals 207-209 is a connection portion connected to the wirings 210), 
the transmission portion is disposed on the upper surface (Figs. 1, 4, [0051], [0053], [0055]-[0057]; the wirings 210 are disposed on the upper surface), 
the connection portion is disposed on the side surface (Figs. 1, 4, [0051], [0053], [0055]-[0057]; the terminals 207-209 are disposed on the side surface); 
and a circuit board electrically connected to the auxiliary substrate (Figs. 1, 4, [0051], [0053], [0056]-[0057]; circuit board 400 is electrically connected to the flexible film 301); 
wherein the transmission portion of the circuit is electrically connected to the auxiliary circuit through the connection portion (Figs. 1, 4, [0051], [0053], [0055]-[0057]; the wirings 210 is a transmission portion and electrically connected to the flexible film 301 and the driving IC circuit 302 through the terminals 207-209), 
and the circuit board provides a signal to the auxiliary circuit (Figs. 1, 4, [0051], [0053], [0056]-[0057], [0066]; the circuit board 400 provides a signal to the driving IC circuit 302).

Regarding claim 17, Ha anticipates The display device as claimed in claim 14, wherein an area of the auxiliary substrate is greater than an area of the display substrate (Figs. 1, 4, [0051], [0053], [0056]-[0057], [0066]; an area of the flexible thin film 301 is greater than an area of the display substrate 201. Examiner’s note: the claim does not define what is meant by “area” therefore any area of the flexible thin film 301 and display substrate 201 can be construed as the claimed “area”.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 8, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha.

Regarding claim 4, Ha discloses the claimed invention as applied to claim 1, above.
Ha discloses The display device as claimed in claim 1, further comprising a conductive pattern, wherein the conductive pattern is disposed on the auxiliary substrate (Fig. 7, [0057]; the driver 300 and flexible thin film 301 has a plurality of terminals 303), 
the auxiliary substrate is a flexible substrate (Fig. 7, [0051], [0053], [0056]-[0057]; flexible film 301 is a flexible substrate), 	
and the circuit board is at least overlapped with the display substrate in a normal direction of the display substrate when the auxiliary substrate is bent (Fig. 7, [0051], [0053], [0056]-[0057]; circuit board 400 is overlapped with the display substrate 201 when the flexible thin film 301 is bent).
Ha does not disclose the circuit board is electrically connected to the auxiliary substrate through the conductive pattern.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ha’s auxiliary substrate or flexible thin film 301 with the terminals 303 to electrically connect to the circuit board 400 since Ha, [0057] discloses that the driver 300 which includes the flexible thin film 301 is electrically connected to the circuit board 400.  A person of ordinary skill would predictably use the terminals 303 to provide the electrical connection between the circuit board 400 and the flexible thin film 300 in order to satisfy Ha’s design that the two are electrically connected, as described by Ha at [0057].

Regarding claim 5, Ha discloses the claimed invention as applied to claim 4, above.
Ha discloses The display device as claimed in claim 4, wherein a portion of the conductive pattern is not overlapped with the display substrate in the normal direction of the display substrate (Fig. 4, [0051], [0053], [0056]-[0057], [0066]; a portion of the terminal 303 is not overlapped with the display substrate 201 in the normal direction of the display substrate).

Regarding claim 8, Ha discloses the claimed invention as applied to claim 7, above.
Ha discloses The display device as claimed in claim 7, wherein the display substrate has a third side (Fig. 1, [0051], [0053], [0056]-[0057]; the left side of the display substrate 201 is a third side), 
the third side is connected to the first side (Fig. 1, [0051], [0053], [0056]-[0057]; the left side of the display substrate 201 is connected to the bottom side of the display substrate 201), 
and the auxiliary substrate has a fourth side (Fig. 1, [0051], [0053], [0056]-[0057]; the left side of the flexible film 301 is a fourth side), 
the fourth side is connected to the second side (Fig. 1, [0051], [0053], [0056]-[0057]; the left side of the flexible film 301 is connected to the top side of the flexible film 301), 
the third side is adjacent to the fourth side (Fig. 1, [0051], [0053], [0056]-[0057]; the left side of the display substrate 201 is adjacent to the left side of the flexible film 301).
Ha does not disclose a width of the fourth side is greater than a width of the third side.
	It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed the left side of Ha’s flexible film 301 to have a greater width than a width of the left side of Ha’s display substrate 201 since Ha does not impose any limits as to the size and witch of the flexible film 301 in relation to the display substrate 201.  Also, Ha, Figs. 3 and 7, teaches that the flexible film 301 can have various widths.  Therefore, a person of ordinary skill would have predictably constructed the width of the flexible film 301 to be greater than the width of the display substrate 201 through ordinary experimentation.

Regarding claim 15, Ha discloses the claimed invention as applied to claim 14, above.
Ha does not disclose The display device as claimed in claim 14, wherein the transmission portion and the connection portion are made of a same material.
It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ha’s wirings 210 and the terminals 207-209 to be made of the same material since the primary function of the wirings 210 and the terminals 207-209 are to provide electrical connectivity.  The use of the same material would predictably save on production costs because the costs of having to stock up on different materials would be avoided.

Regarding claim 18, Ha discloses the claimed invention as applied to claim 14, above.
Ha discloses The display device as claimed in claim 14, wherein the auxiliary circuit comprises a plurality of branch circuits (Fig. 4, [0073]; driving wirings 306 are a plurality of branch circuits).
Ha does not disclose the plurality of branch circuits are with different lengths.
In a separate embodiment, Ha discloses a plurality of branch circuits are with different lengths (Fig. 1, [0055] wirings 210 are a plurality of branch circuits with different lengths).
	It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ha’s wirings 306 to have different lengths in order for the pad terminals to be configured in two different rows to efficiently utilize the available space, as suggested by Ha at [0055]. 

Regarding claim 19, Ha discloses the claimed invention as applied to claim 18, above.
Ha discloses The display device as claimed in claim 18, wherein the plurality of branch circuits have bent portions and are staggered from each other (Fig. 1, [0055] wirings 210 are a plurality of branch circuits with bent portions and are staggered from each other).
	It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ha’s wirings 306 to have bent portions and staggered from each other in order for the pad terminals to be configured in two different rows to efficiently utilize the available space, as suggested by Ha at [0055]. 

Regarding claim 20, Ha discloses the claimed invention as applied to claim 18, above.
Ha disclose The display device as claimed in claim 18, wherein the display substrate is electrically connected to an end portion of at least one of the plurality of branch circuits (Figs. 1, 4, [0051], [0053], [0056]-[0057], [0073]; the display substrate 201 is electrically connected to an end portion of at least one of the plurality of driving wirings 306).

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.  
On page 11, Applicant alleges that Ha fails to disclose “first conductive via comprises a through hole, a first conductive structure and a second conductive structure, the first conductive structure is disposed in the through hole, and the second conductive structure is disposed on the first conductive structure and the circuit” as recited in claim 1.  Applicant further alleges that Ha’s conductive structure 213 is included in the circuit 207+208+209+210, therefore, it is impossible to dispose the structure 213 on the circuit 207+208+209+210.
The Examiner respectfully disagrees with Applicant’s interpretation of Ha.
Ha [0065] teaches that the structure 213 is a terminal end, which is construed as the “second conductive structure” of claim 1, is disposed on both the penetration wire 214, which is construed as the “first conductive structure” of claim 1 and the wiring 210, which is construed as the claimed “circuit.”
Therefore, the Examiner respectfully submits that Ha anticipates each limitation of claim 1.

On pages 13-14, Applicant alleges that Ha fails to disclose “the connection is disposed on the side surface” as recited in claim 14.  Applicant alleges that Ha’s connection portion 207+208+209 is not on the side surface.
The Examiner respectfully disagrees with Applicant’s interpretation of Ha.
It is noted that claim 14 requires the limitations of “an upper surface, a lower surface and a side surface, the upper surface is opposite the lower surface, and the side surface is connected to the upper surface and the lower surface, … the connection portion is disposed on the side surface….”
Ha’s upper surface is opposite Ha’s lower surface, and Ha’s side surface is connected to Ha’s upper & lower surfaces, and Ha’s connection portion is disposed on Ha’s side surface.  
Therefore, the Examiner respectfully submits that Ha anticipates each limitation of claim 14.
It appears that Applicant is arguing that Ha’s side surface is not orthogonal to Ha’s upper and lower surfaces. However, claim 14 does not require that the side surface is orthogonal to the upper and lower surfaces.  As such, it appears to the Examiner that Applicant is construing claim 14 to be narrower than how a person of ordinary skill in the art would reasonably interpret the claim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847